DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. US 6,293,526 and further in view of “Column internals Our complete program for optimal performance” RVT, published Dec. 2014 (hereafter RVT).

Regarding claim 1, Fischer teaches a liquid distributor for a separation device (col 1 lines 5-37), the liquid distributor comprising:
at least one distributor member (11) having two or more outlet openings (12) for an outflow of liquid in a form of jets (col 2 lines 27-53); and
at least one screen (6) arranged in front of the outlet openings so that liquid jets outflowing through the outlet openings of the at least one distributor member impinge onto a surface of the at least one screen and are deformed thereon to thin flowing liquid films (col 2 lines 27-53).
Fischer does not teach: at least one of the at least one screen being made at least partially of a fiber reinforced carbon.
RVT teaches column internals (“Column Internals, page 2) wherein carbon reinforced carbon is temperature and chemical resistant (page 16, Special 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the fiber reinforced carbon of RVT (page 16, Special constructions) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
The modification would result in at least one of the at least one screen being made at least partially of a fiber reinforced carbon.
Further, MPEP §2144.07 states that a prima facie case of obviousness exists to choose a known material based on its suitability for its intended use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the fiber reinforced carbon of RVT (page 16, Special constructions) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).

Regarding claim 3, Fischer in view of RVT teaches all the limitations of claim 1. 
Fischer does not teach wherein the fiber reinforce carbon is a carbon fiber reinforced carbon.
RVT teaches wherein the fiber reinforced carbon is a carbon fiber reinforced carbon (Example, page 17; CFC of page 16) in order to have high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the carbon fiber reinforced carbon material of RVT (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
Further, MPEP §2144.07 states that a prima facie case of obviousness exists to choose a known material based on its suitability for its intended use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the carbon fiber reinforced carbon of RVT (page 16, Special constructions) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).

Regarding claim 4, Fischer in view of RVT teaches all the limitations of claim 1. 
Fischer does not teach wherein at least one of the at least one screen consists of the fiber reinforced carbon.
RVT teaches wherein the fiber reinforced carbon (Example, page 17) is used in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).

The modification would have resulted in wherein at least one of the at least one screen consists of the fiber reinforced carbon.
Further, MPEP §2144.07 states that a prima facie case of obviousness exists to choose a known material based on its suitability for its intended use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the fiber reinforced carbon of RVT (page 16, Special constructions) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).

Regarding claim 5, Fischer in view of RVT teaches all the limitations of claim 1.
Fischer does not teach wherein each of at least one screen is made at least partially of the fiber reinforced carbon.
RVT teaches wherein the fiber reinforced carbon material (Example, page 17; CFC page 16) is used in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).

The modification would have resulted in wherein each of at least one screen is made at least partially of the fiber reinforced carbon.
Further, MPEP §2144.07 states that a prima facie case of obviousness exists to choose a known material based on its suitability for its intended use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the fiber reinforced carbon of RVT (page 16, Special constructions) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).

Regarding claim 7, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches where the liquid distributor is designed for a packing column (col 1 lines 5-10), wherein the at least one distributor member has a trough shape (shown in Figs 3-5; col 1 lines 40-45) and the at least one screen is arranged so as to shield the outlet openings against a gas stream flowing upwardly (col 2 lines 54-57).



Regarding claim 9, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches wherein at least one of the at least one screen has a shape of a sigmoidal curve in a vertical direction as well as in a jet-parallel section, and the sigmoidal curve is curved downwardly or has a largely constant curvature in the region in which the liquid jets impinge onto the surface of the at least one screen (col 3, lines 14-25).

Regarding claim 10, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches wherein the at least one screen is arranged in front of the outlet openings so that liquid jets outflowing through the outlet openings of the at least one distributor member impinge onto the surface of the at least one screen essentially tangentially (col 3 lines 14-25).


Fischer does not teach wherein the at least one distributor member is a metal or a plastic, the metal is titanium, tantalum or zirconia, or the at least one distributor member is a fiber reinforced carbon.
RVT teaches where zirconium, tantalum, and CFC is temperature and chemical resistant (pages 16-17, where zirconium and tantalum liquid distributors are taught as two embodiments and where CFC distributors are taught in the “Special Constructions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the tantalum, zirconium, and/or CFC of RVT (page 16 Special constructions) in order to have high temperature resistance and high chemical resistance (page 16, Special constructions).
The modification would have resulted in wherein the at least one distributor member is a metal or a plastic, the metal is titanium, tantalum or zirconia, or the at least one distributor member is a fiber reinforced carbon. 
Further, MPEP §2144.07 states that a prima facie case of obviousness exists to choose a known material based on its suitability for its intended use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer distributor (1) by incorporating the tantalum, zirconium, and/or fiber reinforced carbon of RVT (page 16, Special constructions) as a matter of .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of RVT as applied to claim 1 above, and further in view of Siver “Mechanistic Effects of Porosity on Structural Composite Materials” UCLA Electronic Theses and Dissertations published 2014 accessed at <https://escholarship.org/uc/item/7gz7m8b3> (hereafter Siver).

Regarding claim 6, Fischer in view of RVT teaches all the limitations of claim 1.
Fischer does not teach wherein the fiber reinforced carbon has a porosity of 5 to 30%.
Siver teaches where the manufacture of carbon composite materials induces a porosity (page 8, section 1.3), where using cheaper materials achieve the desired performance (page 13, section 2.1), and where the carbon composite has predictable strength properties between 0 and 40% porosity (page ii, abstract).
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose a portion of the overlapping .


Response to Arguments
The following is a response to Applicant’s argument filed 8 Nov. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.


Examiner agrees and the rejections are withdrawn.

Applicant argues that even if combined, that the Fischer and RVT references do not disclose at least one of the at least one screen being made at least partially of a fiber reinforced carbon.
Examiner disagrees. As taught by Grolms, which is cited as a reference to support Examiner’s arguments, carbon reinforced carbon is a fiber reinforced carbon.

Applicant argues that “it would not have been obvious to apply RVs general teachings about using carbon reinforced carbon ("CFC") in column internals to the specific screen of Fischer to arrive at Claim 1. … For example, RVT is merely a catalog showing different column internals. See, RVT, pages 1-2.  RVT shows a zirconium liquid distributor, a tantalum liquid distributor, a CFC profile support grid and a CFC load bearing frame. See, RVT, pages 16-17. However, a skilled artisan would understand that none of these components (a liquid distributor, a profile support grid or a load bearing frame) are equivalent to a screen, and RVT fails to teach or even suggest a screen made of CFC or that CFC is suitable for use as a material for a screen in its column.”
Examiner disagrees. While RVT teaches embodiments where the column internal is a CFC support grid, load bearing frame, and liquid distributor in pages 16-17, RVT teaches where any column internal component can be made of CFC for the stated 

Applicant argues “that a screen for a liquid distributor, such as the screen 6 of Fischer, requires a high wettability. RVT only mentions fiber reinforced carbon in connection with a support grid and a load bearing frame, which are completely different components from a screen. See, RVT, pages 16-17. Furthermore, RVT merely teaches that fiber reinforced carbon has beneficial effects on corrosivity and temperature resistance, which are completely different properties than wettability, which is the primary concern with screens. As such, Applicant respectfully submits that, contrary to the allegations in the Office Action, it would not have been obvious to modify the screen of Fischer by incorporating the CFC material of RVT to achieve a high temperature resistance, high chemical resistance or high structural stability, since nothing in RVT suggests that CFC is a suitable material for use in a screen of a liquid distributor to achieve improved wettability.”
In response to applicant's argument that Applicant’s invention uses CFC for its improved wettability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776